885 S.W.2d 738 (1994)
STATE of Missouri, Respondent,
v.
J.C. HILL, Appellant.
J.C. HILL, Appellant,
v.
STATE of Missouri, Respondent.
Nos. 56143, 59971.
Missouri Court of Appeals, Eastern District, Division One.
August 23, 1994.
Motion for Rehearing and/or Transfer Denied September 28, 1994.
Application to Transfer Denied November 22, 1994.
David C. Hemingway, St. Louis, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Millie Aulbur, Asst. Atty. Gen., Jefferson City, for respondent.
Before CRANDALL, P.J., and REINHARD and CRIST, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 28, 1994.

ORDER
PER CURIAM.
Defendant appeals the denial of his Batson challenge to the prosecutor's peremptory strikes after this court remanded to the trial court to determine whether said strikes were racially motivated, 854 S.W.2d 486. We affirm. The trial court's denial of Defendant's Batson motion is supported by substantial evidence and is not against the weight of the evidence. No jurisprudential purpose would be served by a written opinion.
The denial of Defendant's Batson motion is affirmed in accordance with Rule 30.25(b). A memorandum setting forth the reasons for *739 our decision has been issued to the parties for their use only.